DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajala et al (U.S. Patent No. 6,473,669), hereinafter “Rajala”.
With respect to Claim 1, Rajala, Figures 2-28, teaches a conveying apparatus 10 that carries in a web 18 to be wound in a rolled state or unrolls (from roll 16) and carries out the web 18 wound in a rolled state, the conveying apparatus comprising:  
a movable roller 24 capable of moving in a vertical direction (see arrow above roller 24 in Figure 2) that is arranged between a carry-in port (between rollers 22,26 in Figure 2) or a carry-out port of the web and the web wound in a rolled state to apply a tensile force to the web; and 
a movable-roller holding unit 20 that releases the tensile force by a holding stand 44,52,56,58,69 that holds the movable roller 24 so as not to fall, at a time of replacement of the web (see Column 2, lines 41-47 which discusses that it is known to take into account temporary interruptions such as splicing).  
Claim 2, Rajala further teaches comprising a control unit 70 that controls the movable-roller holding unit 20, wherein the control unit includes an upper-limit position mode (via position sensor 58) in which the movable roller is arranged by the holding stand 69 at a position higher than an upper limit of a moving range of the movable roller while conveying the web, and a holding mode in which the movable roller is held at any position in the moving range by the holding stand.  
With respect to Claim 3, Rajala further teaches wherein the control unit 70 executes control in such a manner that the movable roller 20 is held in the upper-limit position mode at a time of feeding the web 18, and the movable roller 20 is held in the holding mode at a time of re-connection of the web.  
With respect to Claim 4, Rajala further teaches wherein the control unit 70 includes a conveying mode in which the holding stand 44,52 is arranged at a position lower than a lower limit of the moving range of the movable roller 24, while the web is being conveyed.  
With respect to Claim 5, Rajala further teaches wherein in the holding mode, the holding stand is fixed at a position at which the tensile force is released based on a detection signal of a position sensor 58 that detects a vertical position of the movable roller 24.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Nos. 6,537,406; 4,129,238; 9,932,190; and U.S. Patent Application Publication Nos. 2018/0229957; 2016/0236890; 2011/0006148; 2008/0048060; 2002/0123417; 2020/0262670; 2019/0276261; 2013/0119182; and 2016/0236890 teach various conveyance devices in which the tension is controlled by dancer rollers.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654